    Case 3:20-cv-00508-GCS Document 48 Filed 08/27/20 Page 1 of 9 Page ID #163




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF ILLINOIS

JOSHUA L. HOSKINS,                                    )
                                                      )
                                  Plaintiff,          )
                                                      )
v.                                                    )    Cause No. 3:20-cv-00508-GCS
                                                      )
NATHAN CHAPMAN,                                       )
JANA RUETER, and                                      )
JEFFREY DENNISON,                                     )
                                                      )
                                  Defendants.         )

                                    MEMORANDUM & ORDER

SISON, Magistrate Judge:

         Plaintiff Joshua L. Hoskins, proceeding pro se, brings an action under 42 U.S.C. §

1983 against Defendants Dr. Nathan Chapman and Jana Rueter.1 Hoskins claims that

Defendants were deliberately indifferent to his serious medical needs and retaliated

against him for filing grievances. Before the Court is Hoskins’s motion for an urgent

preliminary injunction.          (Doc. 7).     For the reasons delineated, the Court DENIES

Hoskins’s motion.

                                        FACTUAL ALLEGATIONS

         Joshua L. Hoskins is an inmate at Pinckneyville Correctional Center. (Doc. 1, p.

43, ¶ 1). On November 12, 2019, Hoskins had an appointment with Dr. Chapman, a

dentist at the correctional center. (Doc. 1, p. 43, ¶ 2-3). According to Hoskins, he was

suffering from infected gums and severe toothaches. (Doc. 1, p. 43, ¶ 2). Hoskins claims


1        On June 4, 2020, the Court added Jeffery Dennison in his official capacity to this suit in the event
that injunctive relief is ordered. (Doc. 8).

                                                 Page 1 of 9
Case 3:20-cv-00508-GCS Document 48 Filed 08/27/20 Page 2 of 9 Page ID #164




that during the appointment Dr. Chapman refused to put a filling in one of his teeth

because Hoskins had filed a grievance against Dr. Chapman. (Doc. 1, p. 43, ¶ 2).

       Dr. Chapman responds by claiming that the purpose of the November 12, 2019

appointment was to clean and fill a cavity on one of Hoskins’s teeth. (Doc. 24, Exh. B, ¶

4). During the appointment, Dr. Chapman discovered a cavity on a different tooth that

was only visible via x-ray. (Doc. 24, Exh. B, ¶ 4). Dr. Chapman alleges that the other

cavity was a non-emergency and that time constraints prevented him from treating the

second cavity during that appointment. (Doc. 24, Exh. B, ¶ 4).

       During the months of January through April, 2020, Hoskins claims he had several

other appointments with Dr. Chapman. (Doc. 1, p. 43, ¶ 3). Hoskins alleges that Dr.

Chapman refused to treat his infected gums and severe toothaches at these appointments.

(Doc. 1, p. 43, ¶ 3). According to Hoskins, he complained about his dental issues to mental

health staff members and grievance officers to no avail. (Doc. 1, p. 43, ¶ 3).

       In contrast, Dr. Chapman states that he did not hear from Hoskins again until

March 20, 2020, when he received a copy of Hoskins’s grievance about his dental care

and infected gums. (Doc. 24, Exh. B, ¶ 5). During a March 31, 2020 appointment, Dr.

Chapman claims he saw no swelling, pus, or other signs of gum infection. (Doc. 24, Exh.

B, ¶ 6). He alleges that he observed a chip on one of Hoskins’s teeth, but because of

Covid-19 restrictions he was unable to smooth the tooth or to fill the cavity discovered at

the previous appointment. (Doc. 24, Exh. B, ¶ 6). Based on his observations of Hoskins,

Dr. Chapman claims that he found both dental issues to be non-emergencies, gave

Hoskins a mouth guard to protect his teeth when he sleeps, and advised him to increase

                                         Page 2 of 9
Case 3:20-cv-00508-GCS Document 48 Filed 08/27/20 Page 3 of 9 Page ID #165




his personal hygiene habits. (Doc. 24, Exh. B, ¶ 6). According to Dr. Chapman, he has

never received any dental request slips from Hoskins since the March 31, 2020

appointment. (Doc. 24, Exh. B, ¶ 7). To support his allegations, Dr. Chapman presented

Hoskins’s dental records to this Court, which show his notes on the November 12, 2019

and March 31, 2020 appointments. (Doc. 24, Exh. A). The records do not reflect any

dental appointments for Hoskins between November 12, 2019, and March 31, 2020.

      On May 12, 2020, Hoskins alleges he encountered Jana Reuter, a nurse in the

healthcare unit. (Doc. 1, p. 43, ¶ 4). According to Hoskins, Reuter explained to him that

she had convinced Dr. Chapman to refuse to treat Hoskins’s dental issues because

Hoskins had complained about Dr. Chapman and Reuter to mental health and security

staff members and had filed grievances against both of them. (Doc. 1, p. 43, ¶ 4).

      On June 1, 2020, Hoskins filed his complaint with this Court. (Doc. 1). Hoskins

filed a motion for an urgent preliminary injunction on June 3, 2020. (Doc. 7). On August

17, 2020, this Court held a hearing on Hoskins’s preliminary injunction motion. (Doc. 44).

During the hearing, Hoskins admitted that his dental issues were improving by rinsing

with salt water and taking pain medication procured from other inmates. He noted,

however, that he still had some gum bleeding by his lower left tooth. He acknowledged

that he was on a list to receive a filling. Hoskins also stated that he has not purchased

pain medication since March of 2020, nor has he asked for a soft food permit to help with

chewing. Hoskins asserted that he had not purchased pain medication because he

prioritizes purchasing personal hygiene products and that he is unable to apply for a soft



                                        Page 3 of 9
Case 3:20-cv-00508-GCS Document 48 Filed 08/27/20 Page 4 of 9 Page ID #166




food permit because an unrelated lawsuit prevents him from talking with healthcare

staff.

                                     LEGAL STANDARDS

         Injunctions are extraordinary equitable remedies that are to be granted in civil

cases only when specific criteria are clearly met by the movant. See Mazurek v. Armstrong,

520 U.S. 968, 972 (1997). The plaintiff must show four elements for an injunction: (1)

plaintiff is likely to succeed on the merits; (2) without an injunction irreparable harm

against the plaintiff is likely; (3) the harm likely to be suffered by the plaintiff would be

greater than the harm the injunction would inflict on defendants; and (4) the injunction

is in the public interest. Id. The greater the likelihood that the plaintiff will succeed on the

merits of the case, the less significant the likely harm against the plaintiff must be in

relation to the harm the defendant will likely suffer due to an injunction. Id.

         In the context of prisoner litigation, there are further restrictions on the remedial

power of the courts. The scope of the court’s authority to enter an injunction in the

correctional context is circumscribed by the Prison Litigation Reform Act (“PLRA”). See

Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012). Under the PLRA, preliminary injunctive

relief “must be narrowly drawn, extend no further than necessary to correct the harm the

court finds requires preliminary relief, and be the least intrusive means necessary to

correct that harm.” 18 U.S.C. § 3626(a)(2). See also Westefer, 682 F.3d at 683 (noting that

the PLRA “enforces a point repeatedly made by the Supreme Court in cases challenging

prison conditions: prison officials have broad administrative and discretionary authority

over the institutions they manage”) (internal quotation marks and citation omitted).

                                           Page 4 of 9
Case 3:20-cv-00508-GCS Document 48 Filed 08/27/20 Page 5 of 9 Page ID #167




      The Seventh Circuit has described injunctions like the one sought here, where an

injunction would require an affirmative act by a defendant, as a mandatory preliminary

injunction. See Graham v. Med. Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997). Mandatory

injunctions are “cautiously viewed and sparingly issued,” because they require the court

to command a defendant to take a particular action. Id. (citing Jordan v. Wolke, 593 F.2d

772, 774 (7th Cir. 1978)). See also W.A. Mack, Inc. v. Gen. Motors Corp., 260 F.2d 886, 890

(7th Cir. 1958)(stating that “[a] preliminary injunction does not issue which gives to a

plaintiff the actual advantage which would be obtained in a final decree.”).

                                        ANALYSIS

      Hoskins requests that the Court direct Defendants to treat his dental problems.

However, the Court finds that Hoskins has not presented sufficient evidence that he is

likely to succeed on the merits of his First Amendment or Eighth Amendment claims.

The Court further finds that Hoskins has not demonstrated that he is in danger of

irreparable harm absent injunctive relief. Therefore, the Court denies Hoskins’s request

for a mandatory preliminary injunction.

      In order to prevail on a claim of deliberate indifference, a prisoner who brings an

Eighth Amendment challenge for constitutionally deficient medical care must satisfy a

two-part test.   See Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011).       The first

consideration is whether the prisoner has an “objectively serious medical condition.” Id.

at 750. Accord Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). “A medical condition is

objectively serious if a physician has diagnosed it as requiring treatment, or the need for

treatment would be obvious to a layperson.” Hammond v. Rector, 123 F. Supp. 3d 1076,

                                        Page 5 of 9
Case 3:20-cv-00508-GCS Document 48 Filed 08/27/20 Page 6 of 9 Page ID #168




1084 (S.D. Ill. 2015)(citing Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014)). It is not

necessary for such a medical condition to “be life-threatening to be serious; rather, it

could be a condition that would result in further significant injury or unnecessary and

wanton infliction of pain if not treated.” Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir.

2010). Accord Farmer v. Brennan, 511 U.S. 825, 828 (1994)(violating the Eighth Amendment

requires “deliberate indifference to a substantial risk of serious harm”)(internal quotation

marks omitted) (emphasis added).

       The second consideration requires a prisoner to show that a prison official has

subjective knowledge of – and then disregards – an excessive risk to inmate health. See

Greeno, 414 F.3d at 653. A plaintiff need not show the individual “literally ignored” his

complaint, but that the individual was aware of the condition and either knowingly or

recklessly disregarded it. See Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008). However,

“[s]omething more than negligence or even malpractice is required” to prove deliberate

indifference. Pyles, 771 F.3d at 409. See also Hammond, 123 F. Supp. 3d at 1086 (noting that

“isolated occurrences of deficient medical treatment are generally insufficient to establish

. . . deliberate indifference.”). This is because deliberate indifference involves “intentional

or reckless conduct, not mere negligence.” Berry v. Peterman, 604 F.3d 435, 440 (7th Cir.

2010)(citing Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010)).

       Under a First Amendment retaliation claim, a plaintiff must show that (1) he

engaged in activity protected by the First Amendment; (2) he suffered a deprivation that

would likely deter First Amendment activity in the future; and (3) the First Amendment

activity was ‘at least a motivating factor’ in the Defendants' decision to take

                                          Page 6 of 9
Case 3:20-cv-00508-GCS Document 48 Filed 08/27/20 Page 7 of 9 Page ID #169




the retaliatory action.” Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009). “In the First

Amendment context . . . a prison inmate retains those First Amendment rights that are

not inconsistent with his status as a prisoner or with the legitimate penological objectives

of the corrections system.” Pell v. Procunier, 417 U.S. 817, 822 (1974).

       Hoskins’s testimony was not credible, and his likelihood of success on the merits

is low. During the hearing, Hoskins showed no signs of being in debilitating pain, as he

claimed. He spoke clearly and answered questions competently. At the time, he said

that he was only experiencing some bleeding by his lower left tooth, which is far less

severe than the bleeding, swollen, pus-filled gums he complains of in his complaint.

Thus, it is unlikely that he is suffering from a serious medical condition necessary to

support a claim under the Eighth Amendment. Moreover, Hoskins’s claim that Dr.

Chapman refused to provide dental care because Hoskins filed a grievance against him

is at odds with Dr. Chapman’s willingness to fill in a cavity for Hoskins and to provide

him with a mouth guard at Hoskins’s appointments. There is insufficient evidence that

Dr. Chapman was acting with deliberate indifference or that he was trying to retaliate

against Hoskins for filing grievances. At this point in the litigation, Hoskins’s only

evidence are his allegations, which lack credibility given the other evidence before the

Court, namely Dr. Chapman’s affidavit and Hoskins’s dental records. Given the lack of

evidence, which is contradicted by Hoskins’s appearance at the hearing and Defendants’

evidence, Hoskins’s likelihood of success on the merits is low.

       Second, this Court finds that irreparable harm to Hoskins is unlikely. Again,

Hoskins did not appear to be in severe pain at the hearing. Hoskins candidly admitted

                                         Page 7 of 9
Case 3:20-cv-00508-GCS Document 48 Filed 08/27/20 Page 8 of 9 Page ID #170




that his dental condition was improving through self-care and that he was only suffering

from some bleeding by his lower left tooth.             Furthermore, Hoskins has not been

purchasing pain medication from the prison commissary. Although Hoskins claims that

he does not purchase pain medication because he prioritizes purchasing hygiene

products, that choice is not typical for a person who claims to be in such severe pain.

Moreover, it is not reasonable to prioritize hygiene products over pain medication given

Hoskins’s testimony that he could be cited for disciplinary violations for using pain

medication issued to another inmate.

       Hoskins admits that he is on the list for dental care after Pinckneyville’s COVID-

19-related prohibition on non-emergency dental treatment is lifted. He does not establish

credibly that he faces a dental emergency that warrants the Court taking the

extraordinary measure of entering a mandatory preliminary injunction, and the relief he

requests is too broad under the immediate circumstances. Further, granting the relief

Hoskins requests poses a risk to Defendants due to COVID-19’s manner of transmission.

Without any credible evidence of a serious medical condition that is being met with

deliberate indifference by Defendants or that Defendants are retaliating against Hoskins

in any way, there is no basis to order injunctive relief at this time.

                                        CONCLUSION

       For the above-stated reasons, this Court DENIES Hoskins’s motion for an urgent

preliminary injunction (Doc. 7).      The Court FINDS as moot Hoskins’s motion to

supplement his urgent preliminary injunction motion (Doc. 45), as it does not

meaningfully impact the evidence or the Court’s decision herein.

                                          Page 8 of 9
Case 3:20-cv-00508-GCS Document 48 Filed 08/27/20 Page 9 of 9 Page ID #171




     IT IS SO ORDERED.
                                                              Digitally signed
     Dated: August 27, 2020.                                  by Judge Sison 2
                                                              Date: 2020.08.27
                                                              13:30:21 -05'00'
                                               ______________________________
                                               GILBERT C. SISON
                                               United States Magistrate Judge




                                 Page 9 of 9
